In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Westchester County (Cowhey, J.), entered September 15, 2000, which granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
While an owner and occupier of land has a duty to act reasonably to maintain safe conditions in view of all circumstances (see, Basso v Miller, 40 NY2d 233), there is no duty to protect or warn against a condition that can be readily observed by a reasonable use of one’s senses (see, Moran v County of Dutchess, 237 AD2d 266; Perez v New York City Indus. Dev. Agency, 223 AD2d 628; Zaffiris v O’Loughlin, 184 AD2d 696; cf., Tagle v Ja*444kob, 97 NY2d 165). Here, the defendants established that the plaintiff was aware of a dangerous condition and proceeded at her own peril (see, Tarrazi v 2025 Richmond Ave. Assocs., 260 AD2d 468; Bellofatto v Frengs, 246 AD2d 566). Ritter, J. P., Friedmann, Feuerstein and Crane, JJ., concur.